Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 19 May 1809
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson May 19th. 1809

It would be impossible for me to tell you how disappointed, grieved, vexed, & everything, I was, when Mr Peabody returned from Andover a Friday Eve, & told me Mrs Adams was to return the next day home—If I had been the least apt to shed tears, I am sure they would fallen in plenty—For to have conversed with her, would have been next to having seen you my dear Sister,—I had many questions to ask, & a thousand things I wanted to say, which would have been gratifying, & interesting to me, that now would appear very small, & impertinent upon Paper—I had heard that when Mrs Adams made her visit at Haverhill, she was expected to tarry several weeks, & I hoped she would have been good enough to devote one at least, to a family, who always loved her so well—I certainly should have gone to Haverhill, unwell as I then was, if I had known she could stay no longer;—For I am sensible how wearisome it is to Journey with Children, & those too, that are as delicate, & feeble as her little Abigail,—And I should have gone the beginning of the week, if we had not had company from out of town—& Judge Newcombs Son, playing with the fire, was so unfortunate as to turn a boiling tea kettle of water over his foot—& he could not bear to have me, scarcely out of his sight—He has been very patient, as he ought, for I warned him of the folly of triffling & fidling with fire, that he was too far advanced in his learning to play the fool, but he said he had gotten an excellent Lesson, & down went the tea kettle—& I replied—Experience Walter, you may find to be the best Schoolmaster—though sometimes very severe, & harsh—It is the only accident we have had for several years, in our family for which we ought to be very grateful, to that good Providence, who graciously guards their Infant State & "rears them up to Man"—
We have had a long season of cold, & this Spring all our Boarders have been sick—though not with settled fevers—I was taken ill very suddenly, & I feared I should have a long confinement, but I  am restored to my family again, much sooner than I expected—I found Abby to be a most attentive good Nurse—& I did not know how to spare her, but Capt Calder came from Gloucester with two Sons, & left them at Mr Voses, & insisted upon Abbys taking a seat in his Chaise with him—It was so good an opportunity for her to visit her Gloucester friends, & inhale the salt air, that I could not refuse his kind friendly offer—But I feel terribly alone without her—I hope my dear Sisters health is quite recovered—A ride here in this blooming season might be of service to you,—& it might amuse my venerable much respected Brother to visit us once more who feel every sentiment of gratitude, love, & respect, to the friend, & Father of our Country—
I am very glad to hear that our good Bro & Sister Cranch have been so comfortably carried through the last winter—I have not had a letter from her, for a great while—I suppose it hurts her Eyes to write—I hope Mrs Adams does not feel any inconvenience from riding so far in a day, for I heard she got home a Saturday Eve—charming Spirite, & not wanting in courage I think—
I believe, I shall set off myself next week, & go for Abby—Some people may perhaps, think me fool hardy, but I will go slowly, & it may be of service to my health—Trusting in that good Providence, who has thus far conducted me through life, that it will still continue its protecting hand, I subscribe your affectionate Sister

E— Peabody
PS—remember me affectionately to the Mrs Adams’s Cousins, Louisa, Susan, Abby, &ce. all

